PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondents have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” for each case stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: In a 2010-2011 “Yel-lowbook,” Respondents published an advertisement promoting themselves as “Specializing in Bankruptcy Relief.” Neither Respondent has been certified as a specialist by an Independent Certifying Organization accredited by the Indiana Commission for Continuing Legal Education.
The parties cite no facts in aggravation. The parties cite the following facts in mitigation: (1) Respondents have no disciplinary history; (2) Respondents were cooperative with the Commission; and (3) Respondents are remorseful.
Violation: The parties agree that Respondents violated Indiana Professional Conduct Rule 7.4(d) (formerly Rule 7.2(c)(4)), which prohibits making a statement of specialization when not authorized.
Discipline: The parties propose the appropriate discipline for each Respondent is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand on each Respondent for their misconduct. The costs of these proceedings are assessed against Respondents.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.